               Case 19-12378-KBO              Doc 1176       Filed 07/22/20         Page 1 of 17



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re                                                          Chapter 11

                                                               Case No. 19-12378 (KBO)
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1
                                                               (Jointly Administered)
                                                               Hearing Date: To Be Scheduled If Necessary
                                   Debtors.                    Obj. Deadline: August 12, 2020 at 4:00 p.m. (ET)


        FOURTH MONTHLY FEE APPLICATION OF BAYARD, P.A. FOR
     COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT
     OF EXPENSES AS CO-COUNSEL TO THE DEBTORS AND DEBTORS IN
  POSSESSION FOR THE PERIOD FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

Applicant                                                                      Bayard, P.A.
Name of Client                                                                    Debtors

Time Period Covered by Application                                  April 1, 2020 – April 30, 2020
Total Compensation Sought by
                                                                               $37,377.002
Application
Total Expenses Sought by Application                                              $200.35

Petition Date                                                               October 17, 2019

Date of Order Approving Employment                     January 2, 2020 (nunc pro tunc to October 21, 2019)

Total Compensation Approved by
                                                                               $332,404.503
Interim Order to Date
Total Expenses Approved by Interim
                                                                                $13,186.32
Order to Date
Total Allowed Compensation Paid to
                                                                               $332,404.50
Date

1 The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run,
Auburn Hills, Michigan 48326.
2 Bayard has voluntarily reduced the fees requested in this Fourth Monthly Fee Statement by $381.00 for time spent
by attorneys on e-filing. Such time was reduced and billed at the paralegal rate.
3 Bayard agreed to a reduction of $3,150.00 in requested fees for the first interim period, based on comments from
the Court, and voluntarily reduced its requested fees by $445.00 during the second interim period.
            Case 19-12378-KBO         Doc 1176      Filed 07/22/20       Page 2 of 17




Total Allowed Expenses Paid to Date                                $13,186.32

Blended Rate in Application for All                                  $495.40
Attorneys

Blended Rate in Application for All
                                                                     $446.56
Timekeepers


       This is Bayard’s fourth monthly fee application in these cases.

       The time expended in preparation of this fee application is not included herein as such
time was expended after the application period.




                                            2
                         Case 19-12378-KBO              Doc 1176     Filed 07/22/20       Page 3 of 17




                                           Summary of Bayard Fee Statements

                                                            CNO/                                                  Fees/Expenses
 Date &        Filing      Requested       Requested                    Approved       Approved       Total
                                                            Order                                                 Disallowed or
  D.I.         Period        Fees          Expenses                       Fees         Expenses      Unpaid
                                                            Date                                                   Withdrawn
              10/21/19
 1/21/20
              through     $114,961.00      $5,670.00       2/12/20      $111,810.00    $5,670.00      $0.00         $3,151.00
[D.I. 574]
              11/30/19
              12/1/19
  2/5/20
              through      $73,642.50      $2,561.65       2/27/20      $73,642.50     $2,561.65      $0.00           $0.00
[D.I. 611]
              12/31/19
               1/1/20
 4/24/20
[D.I. 922]
              through     $146,952.004     $4,954.67       5/18/20      $146,952.00    $4,954.67      $0.00           $0.00
              3/31/20
 Cumulative Totals        $335,555.50      $13,186.32                   $332,405.50    $13,186.32     $0.00         $3,151.00




          4 Bayard voluntarily reduced the requested fees in its Third Monthly Fee Statement by $445.00 for time spent by
          attorneys on e-filing. Such time was reduced and billed at the paralegal rate.


                                                            3
                  Case 19-12378-KBO              Doc 1176       Filed 07/22/20        Page 4 of 17




                                               Timekeeper Summary

  Timekeeper              Position                     Description                     Rate       Hours        Amount
                                           Director since 2019. Joined firm
                                           in 2017. Member of DE and WI
   Erin R. Fay            Director            Bars since 2009. Areas of              $575.00        12.4       $7,130.00
                                              Expertise: Bankruptcy and
                                                       Litigation.

                                           Associate since 2018. Member of
Daniel N. Brogan         Associate           DE Bar since 2012. Area of              $500.00        42.5     $20,942.505
                                               Expertise: Bankruptcy.

                                           Associate since 2018. Joined firm
Sophie E. Macon                           in 2017. Member of DE Bar since            $400.00        8.4       $3,286.506
                         Associate
                                               2018. Area of Expertise:
                                                     Bankruptcy.

                                            Paralegal. Joined firm in 2020.
Kristin McCloskey        Paralegal                                                   $295.00        20.4       $6,018.00
                                            Area of Expertise: Bankruptcy.

                                                                                      Totals        83.7      $37,377.00

                                                                                       Attorney Only
                                                                                                                $495.40
                                                                                       Blended Rate:
                                                                                      All Timekeeper
                                                                                                                $446.56
                                                                                      Blended Rate:




    5 Bayard voluntarily reduced fees requested for time billed by Daniel N. Brogan by $307.50 for time spent e-filing
    documents in these cases. Such time was billed at the paralegal rate.
    6 Bayard voluntarily reduced fees requested for time billed by Sophie E. Macon by $73.50 for time spent e-filing
    documents in these cases. Such time was billed at the paralegal rate.


                                                       4
              Case 19-12378-KBO              Doc 1176        Filed 07/22/20        Page 5 of 17




                              Project Category Summary by Task Code


                          Project Category                                Hours               Amount
             Litigation/Adversary Proceedings (AP)                          8.0              $4,104.00
                     Case Administration (CA)                               1.7               $725.50
                        Court Hearings (CH)                                 35.3            $15,502.007
             Cash Collateral and DIP Financing (CR)                         9.9             $4,366.50 8
                     Disclosure Statement (DS)                              1.0               $500.00
       Other Professional Retention Applications (EA2)                      2.6              $1,005.50
                 Lease/Executory Contracts (EC)                             0.2               $115.00
                   Bayard Fee Applications (F1)                             10.8            $4,706.50 9
            Other Professional Fee Applications (F2)                        7.7             $3,289.5010
                               Plan (PL)                                     1.3             $611.0011
               Use, Sale or Lease of Property (SA)                          4.6              $2,243.00
                Trustee Reporting/Schedules (TR)                            0.6               $208.50
                                Totals                                      83.7            $37,377.00




7 Bayard voluntarily reduced the requested fees in this category by $41.00 for time spent by attorneys on    e-filing.
Such time was billed at the paralegal rate.
8 Bayard voluntarily reduced the requested fees in this category by $143.50 for time spent by attorneys on   e-filing.
Such time was billed at the paralegal rate.
9 Bayard voluntarily reduced the requested fees in this category by $82.00 for time spent by attorneys on    e-filing.
Such time was billed at the paralegal rate.
10 Bayard voluntarily reduced the requested fees in this category by $73.50 for time spent by attorneys on   e-filing.
Such time was billed at the paralegal rate.
11 Bayard voluntarily reduced the requested fees in this category by $41.00 for time spent by attorneys on   e-filing.
Such time was billed at the paralegal rate.


                                                    5
Case 19-12378-KBO   Doc 1176    Filed 07/22/20   Page 6 of 17




               Expense Category Summary

         Expense Category                              Amount
         CourtCall Charges                              $38.25
            Print Images                               $131.10
     Pacer Document Downloads                           $14.10
              Postage                                   $16.90
               Total                                   $200.35




                        6
               Case 19-12378-KBO              Doc 1176       Filed 07/22/20         Page 7 of 17




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re                                                     Chapter 11

DURA AUTOMOTIVE SYSTEMS, LLC, et                          Case No. 19-12378 (KBO)
al.,1
                                                          (Jointly Administered)
                                   Debtors.               Hearing Date: To Be Scheduled If Necessary
                                                          Obj. Deadline: August 12, 2020 at 4:00 p.m. (ET)


        FOURTH MONTHLY FEE APPLICATION OF BAYARD, P.A. FOR
     COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT
     OF EXPENSES AS CO-COUNSEL TO THE DEBTORS AND DEBTORS IN
  POSSESSION FOR THE PERIOD FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

        By this application (the “Application”), pursuant to sections 330 and 331 of title 11 of the

United States Code, §§ 101–1532, as amended (the “Bankruptcy Code”), Rule 2016 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 2016-2 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), and the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Professionals [D.I. 389] (the “Interim

Compensation Order”), and using best efforts to comply with the U.S. Trustee Program’s

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

Under 11 U.S.C. § 330 for Attorneys in Larger Chapter 11 Cases (the “UST Guidelines”),

Bayard, P.A. (“Bayard”) hereby seeks reasonable compensation in the above-captioned cases of

Dura Automotive Systems, LLC and its affiliated debtors and debtors in possession (collectively,

the “Debtors”) for professional legal services rendered as co-counsel to the Debtors in the




1 The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run,
Auburn Hills, Michigan 48326.
              Case 19-12378-KBO              Doc 1176       Filed 07/22/20        Page 8 of 17




amount of $37,377.002 together with reimbursement for actual and necessary expenses incurred

in the amount of $200.35 for the period commencing April 1, 2020, through and including April

30, 2020 (the “Compensation Period”). Pursuant to the Interim Compensation Order, Bayard

seeks 80% reimbursement of its total reasonable and necessary fees incurred, in the amount of

$29,934.40 together with 100% reimbursement for actual and necessary expenses incurred in the

amount of $200.35 for the Compensation Period. In further support of this Application, Bayard

respectfully represents as follows:

                                          Jurisdiction and Venue

        1.       The Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334 and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2) and may be

determined by the Bankruptcy Court.

        2.       Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final order

by the Court in connection with this Application to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments consistent with

Article III of the United States Constitution.

        3.       The statutory predicates for the relief requested herein are sections 328, 330, and

331 of the Bankruptcy Code, Bankruptcy Rule 2016, and Local Rule 2016-2.

                                                 Background

        4.       On October 17, 2019 (the “Petition Date”), the Debtors commenced these chapter

11 cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the Middle District of Tennessee (the “Tennessee Court”).


2 Bayard has voluntarily reduced the fees requested in this Fourth Monthly Fee Statement by $381.00 for time spent
by attorneys on e-filing. Such time was billed at the paralegal rate.


                                                        2
              Case 19-12378-KBO       Doc 1176      Filed 07/22/20     Page 9 of 17




The Debtors continue to manage and operate their businesses as debtors in possession pursuant

to sections 1107 and 1108 of the Bankruptcy Code.

       5.      On October 21, 2019, the Debtors engaged Bayard as Delaware co-counsel in

connection with the possible transfer of these cases from the Tennessee Court to this Court.

       6.      On November 1, 2019, the United States Trustee for the Middle District of

Tennessee appointed an official committee of unsecured creditors (the “Committee”) pursuant to

section 1102 of the Bankruptcy Code [D.I. 213] comprised of: (i) MetalKraft Industries;

(ii) Lorentson Mfg. Co. SW., Inc.; (iii) MultiTech Industries, Inc.; (iv) TF-Metal U.S.A., LLC;

and (v) Young Technology, Inc. No request for the appointment of a trustee or examiner has

been made in these cases.

       7.      On November 1, 2019, the Bankruptcy Court for the District of Delaware (the

“Court”) entered an agreed order in the bankruptcy cases captioned In re Zohar III, Corp., et al.,

Case No. 18-10512 (KBO) (Bankr. D. Del.) (the “Zohar Chapter 11 Cases”) transferring the

Debtors’ chapter 11 cases to this Court, effective as of November 8, 2019 at 12:01 a.m. (ET)

[Zohar Chapter 11 Cases, D.I. 1060]. On November 8, 2019, the transfer (the “Transfer”) of

these cases to this Court under chapter 11 case number 19-12378 (KBO) was completed. For the

avoidance of doubt, the Debtors’ chapter 11 cases are being administered separately from the

Zohar Chapter 11 Cases.

       8.      On November 1, 2019, the Office of the United States Trustee (the “U.S.

Trustee”) appointed the Official Committee of Unsecured Creditors (the “Committee”)

[D.I. 213].

       9.      On December 3, 2019, the Court entered the Interim Compensation Order.

       10.     On January 2, 2020, the Court entered the Order Granting Application of the

Debtors for Entry of an Order Pursuant to Bankruptcy Code Sections 327(a), 328, 330, and 1107

Authorizing Employment and Retention of Bayard, P.A. as Co-Counsel for the Debtors and

                                                3
             Case 19-12378-KBO        Doc 1176         Filed 07/22/20   Page 10 of 17




Debtors in Possession Nunc Pro Tunc to October 21, 2019 [D.I. 508] (the “Retention Order”)

approving the engagement of Bayard as the Debtors’ co-counsel in these cases.

       11.     On June 24, 2020, the Court entered the Order Approving Procedures for the

Conversion of the Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code

[D.I. 1144] (the “Conversion Procedures Order”). Pursuant to the Conversion Procedures Order,

the Debtors are authorized to submit a proposed form of order converting these cases to cases

under chapter 7 of the Bankruptcy Code after (i) the closing of each of the North American Sale

and the European Sale has occurred, (ii) all final fee applications are approved or otherwise

resolved, (iii) one or more orders authorizing the Debtors to reject remaining executory contracts

and unexpired leases has been entered, (iv) the ABL Challenge Standing Issue has ben fully and

finally adjudicated, and (v) the Debtors have fulfilled all outstanding U.S. Trustee obligations.

Conversion Procedures Order, ¶¶ 3–4.

       12.     Further pursuant to the Conversion Procedures Order, all professionals retained in

these cases are required to file final fee applications for compensation and reimbursement of

expenses incurred by no later than July 24, 2020. Conversion Procedures Order, ¶ 2.

       13.     Additional factual background regarding the Debtors, including their business

operations, their capital and debt structure, and the circumstances supporting these cases, is set

forth in the Declaration of Kevin Grady, Executive Vice President and Chief Financial Officer of

Dura Automotive Systems, LLC, in Support of the Debtors’ Chapter 11 Petitions and First Day

Motions [D.I. 20] (the “First Day Declaration”).

                                        Relief Requested

       14.     Bayard submits this Application seeking (i) approval and payment of reasonable

compensation for actual, reasonable, and necessary professional services performed by it as co-

counsel for the Debtors during the Compensation Period and (b) approval and reimbursement of

actual, reasonable, and necessary expenses incurred by Bayard rendering professional services to

                                                   4
             Case 19-12378-KBO        Doc 1176      Filed 07/22/20     Page 11 of 17




the Debtors during the Compensation Period.           All services for which Bayard requests

compensation were performed for, or on behalf of, the Debtors. This Application is made

pursuant to the provisions of sections 328, 330, and 331 of the Bankruptcy Code, Bankruptcy

Rule 2016, Local Rules 2016-2, the Interim Compensation Order, and the UST Guidelines.

       15.      This Application is the fourth monthly fee application filed by Bayard in these

cases. In connection with the professional services rendered, by this Application, Bayard seeks

compensation incurred during the Compensation Period in the amount of $37,377.00 and

reimbursement of actual, reasonable, and necessary expenses totaling $200.35 incurred during

the Compensation Period.

       16.      Attached hereto as Exhibit A is a detailed statement of hours Bayard professionals

spent rendering legal services to the Debtors supporting Bayard’s request of $37,377.00 in

compensation for fees incurred during the Compensation Period (the “Invoice”). The Invoice

contains detailed time entries for each timekeeper included in this Application. As has been

Bayard’s practice, the Invoice is arranged by Bayard’s internal project categories, descriptions of

which follow:

       Litigation/Adversary Proceedings – Bayard incurred time analyzing, corresponding
       about, and addressing matters related to ongoing litigation and contested matters in these
       cases, including issues related to standing and an extension of the Committee’s challenge
       period.

                Total Hours: 8.0

       Case Administration – During the Compensation Period, maintained an internal critical
       dates calendar, facilitated the filing of various, notices, motions, and orders, and
       corresponded about matters related to the administration of these cases.

                Total Hours: 1.7

       Court Hearings – During the Compensation Period, Bayard appeared at each hearing in
       these cases and assisted in the preparation for such hearings. Bayard also incurred time
       related to contested matters and hearings in the related Zohar III bankruptcy cases, which
       impacted the Debtors’ estates.

                Total Hours: 35.3

                                                5
    Case 19-12378-KBO          Doc 1176      Filed 07/22/20    Page 12 of 17




Cash Collateral/DIP Financing – During the Compensation Period, Bayard expended
time analyzing, corresponding about, and assisting with matters related to the Debtors
DIP financing facility, including preparing, revising, and filing documents related thereto.

       Total Hours: 9.9

Disclosure Statement – During the Compensation Period, Bayard expended time related
to the Debtors’ Disclosure Statement and the motion to approve the Disclosure Statement
and related solicitation procedures.

       Total Hours: 1.0

Other Professional Retention Applications - Bayard incurred time reviewing,
corresponding about, and preparing and filing documents related to various issues in
connection with the retention of other professionals in these cases.

       Total Hours: 2.6

Lease/Executory Contracts – Bayard incurred de minimis time corresponding about issues
related to the treatment of the Debtors’ unexpired leases and executory contracts.

       Total Hours: 0.2


Bayard Fee Applications – Bayard incurred time reviewing, revising, and filing its Third
Monthly and Second Interim Fee Applications.

       Total Hours: 10.8

Other Professional Fee Applications – Bayard incurred time reviewing, revising,
corresponding about, and filing documents related to the fee applications of the Debtors’
other professionals, including Kirkland & Ellis, Jefferies, and Portage Point Partners.

       Total Hours: 7.7

Plan – Bayard incurred time analyzing, corresponding about, and assisting with
preparation and filing of documents related to the Debtors’ chapter 11 plan, including a
motion to extend the Debtors’ exclusivity periods.

       Total Hours: 1.3

Use, Sale, or Lease of Property – Bayard incurred time reviewing, analyzing, and
corresponding about issues related to the Debtors’ sale process and bidding procedures
motion and preparing, revising, and filing various documents related thereto.

       Total Hours: 4.6




                                         6
             Case 19-12378-KBO        Doc 1176      Filed 07/22/20   Page 13 of 17




       Trustee Reporting – Bayard incurred time in connection with the Debtors’ monthly
       operating report for March 2020.

               Total Hours: 0.6

       17.     Also included in the Invoice attached hereto as Exhibit A is a breakdown of the

hours billed and fees requested for services Bayard rendered to the Debtors arranged by project

category and a summary report reflecting the hours spent and amount of compensation requested

for each Bayard professional for each project category.

       18.     Attached hereto as Exhibit B is a detailed list of disbursements made by Bayard

supporting Bayard’s request of $200.35 in expense reimbursement for the Compensation Period.

       19.     Given the nature and value of the services that Bayard provided to the Debtors as

described herein, the amounts sought under this Application are fair and reasonable under

section 330 of the Bankruptcy Code.

       20.     Bayard has received no payment and no promises for payment from any source

for services rendered in connection with these cases other than those in accordance with the

Bankruptcy Rules. There is no agreement or understanding between Bayard and any other

person (other than members of Bayard) for the sharing of compensation to be received for the

services rendered in these cases.

                                        Basis for Relief

       21.     The applicable standard for compensation of professionals is set forth in section

330(a) of the Bankruptcy Code which provides that a bankruptcy court may award to a

professional person employed under sections 327 or 1103 “reasonable compensation for actual,

necessary services rendered by [such] . . . attorney . . . and reimbursement of actual, necessary

expenses.” 11 U.S.C. § 330(a). Further, section 330 provides certain guidelines for the Court to

consider with respect to the amount of compensation to be awarded, which include:




                                                7
             Case 19-12378-KBO          Doc 1176       Filed 07/22/20   Page 14 of 17



                         (A) the time spent on such services;

                         (B) the rates charged for such services;

                         (C) whether the services were necessary to the
                         administration of, or beneficial at the time at which the
                         service was rendered toward the completion of, a case
                         under this title;

                         (D) whether the services were performed within a
                         reasonable amount of time commensurate with the
                         complexity, importance, and nature of the problem, issue or
                         task addressed;

                         (E) with respect to a professional person, whether the
                         person is board certified or otherwise has demonstrated
                         skill and experience in this bankruptcy field; and

                         (F) whether the compensation is reasonable based on the
                         customary compensation charged by comparably skilled
                         practitioners in cases other than cases under this title.

11 U.S.C. § 330(a)(3).

       22.     Professional services rendered by Bayard during these cases have been itemized

by professional, noting each professional’s rate and number of hours. A detailed listing of such

services provided during the Compensation Period is attached hereto as Exhibit A and a detail of

the expenses incurred during the Compensation Period is attached hereto as Exhibit B.

Additionally, the qualifications of the Bayard professionals who have been primarily responsible

for the provision of services in these cases were included with Bayard’s Retention Application.

In performing services for the Debtors, Bayard took into account both the hourly rate of the

attorney providing the service and the relative skill of the particular attorney as it related to the

required tasks. By utilizing those most skilled in a particular area, Bayard was able to provide

efficient and effective representation to the Debtors.

A.     Reasonableness of Compensation Requested

       23.     Bayard believes that the hourly rates charged for its attorneys and paralegals are

reasonable and competitive with the hourly rates charged by law firms of comparable size and

quality with similar expertise and levels of experience as Bayard. The hourly rate of each

                                                   8
              Case 19-12378-KBO        Doc 1176      Filed 07/22/20     Page 15 of 17




professional who rendered services in connection with these cases during the Compensation

Period is set forth above.

        24.     Based upon the factors considered pursuant to Bankruptcy Code sections 330

and 331, the quality of the services provided, and the results that have been achieved to date,

allowance of the amounts requested is appropriate. Because Bayard’s fees and expenses are

comparable to those incurred by counsel to similarly situated debtors in cases involving issues of

commensurate complexity, Bayard’s fees are “reasonable” and should be allowed in the amounts

set forth herein.

B.      Novelty and Difficulty of Legal Questions/Skill Requisite to Performing
        Legal Services

        25.     The Debtors’ capital structure, the nature of their operations, and the time-

sensitive nature of issues related to the Transfer of these cases and the exigent relief sought in

these cases required Bayard to assist the Debtors in evaluating several difficult factual and legal

issues in connection with the Debtors’ cases. Further, there can be no dispute that Bayard’s

attorneys have devoted significant effort to the Debtors’ affairs, as shown by the detailed time

entries included in Exhibit A.

C.      Experience, Reputation, and Ability of Attorneys

        26.     Bayard has an excellent reputation based upon its experienced and capable group

of professionals. Indeed, Bayard was selected as co-counsel to the Debtors due to the experience

and expertise of its attorneys in the areas of bankruptcy law, transactions, and other areas directly

affecting these cases and the Debtors.      The primary Bayard attorneys that represented the

Debtors have years of experience and are well-recognized as accomplished professionals in their

field. Further, the primary attorneys providing services to the Debtors are each highly educated,

skilled, and accomplished bankruptcy and corporate professionals.




                                                 9
             Case 19-12378-KBO        Doc 1176      Filed 07/22/20    Page 16 of 17




       27.     In summary, all the professional services rendered on the Debtors’ behalf have

been performed by attorneys with a high level of skill in the areas for which they have been

employed. Such experience and expertise have enabled Bayard to represent the Debtors as their

co-counsel in an efficient manner.

                                     Certification and Notice

       28.     The undersigned has reviewed the requirements of Local Rule 2016-2 and

certifies that this Application and the Exhibits attached hereto comply therewith. A copy of this

Application has been sent to the notice parties set forth in the Interim Compensation Order.

       29.     In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

the amounts requested for compensation and expense reimbursement are fair and reasonable

given: (a) the size and nature of these cases; (b) the time expended; (c) the nature and extent of

the services rendered; (d) the value of such services; and (e) the cost of comparable services

other than in a case under the Bankruptcy Code.

Remainder of page intentionally left blank.




                                               10
            Case 19-12378-KBO         Doc 1176       Filed 07/22/20    Page 17 of 17




       WHEREFORE, Bayard requests approval of $37,377.00 as the total compensation for

professional services rendered during the Compensation Period, 80% of which is to be paid upon

the filing of a certificate of no objection, and the sum of $200.35 for reimbursement of actual and

necessary costs and expenses incurred by Bayard during the Compensation Period in these cases

from April 1, 2020 through April 30, 2020.

Dated: July 22, 2020                      BAYARD, P.A.
       Wilmington, Delaware
                                          /s/ Erin R. Fay
                                          Erin R. Fay (No. 5268)
                                          Daniel N. Brogan (No. 5723)
                                          600 N. King Street, Suite 400
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 655-5000
                                          Facsimile: (302) 658-6395
                                          E-mail:      efay@bayardlaw.com
                                                       dbrogan@bayardlaw.com
                                          - and -
                                          James H.M. Sprayregen, P.C.
                                          Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                          Gregory F. Pesce (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          300 North LaSalle Street
                                          Chicago, Illinois 60654
                                          Telephone:     (312) 862-2000
                                          Facsimile:     (312) 862-2200
                                          - and -
                                          Christopher Marcus, P.C. (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone:    (212) 446-4800
                                          Facsimile:    (212) 446-4900

                                          Co-Counsel to the Debtors and Debtors in Possession




                                                11
